DETAILED ACTION

This Office action responds to papers filed on 14 November 2019.

Claims 1-17 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on February 10, 2020, August 6, 2020, August 19, 2020, December 2, 2021, and March 2, 2022 have
been considered. A signed copy of each form is attached. 

Specification
The disclosure is objected to because of the following informalities: in paragraph [0001] of the instant disclosure, cross-referenced applications have been cited.  Applicant needs to update the status information regarding each reference cited.  Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, and 13-15 of U.S. Patent No. US 10,393,126 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to similar subject matter regarding an integrated, portable, battery-powered emergency station with minor obvious variants.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/filed to omit the variable-pressure electric liquid pump, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
US Patent Application No. 16/682,904
US Patent No. US 10,393,126 B1
1. An integrated, portable, battery-powered, power emergency station including one or more rechargeable batteries; one or more AC outlets powered by the one or more rechargeable batteries to provide emergency back- up power during power outage, comprising: at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, receive incoming signals representative of emergency alert communication signals from one or more of FEMA, NOAA, fire services, police services, military services, local emergency services, broadcasters and private and commercial networks; determine if the received incoming signals meet predetermined criteria indicative of an emergency; cause the one or more rechargeable batteries to be fully charged upon determination that the received incoming signals meet the predetermined criteria.
1. An integrated, portable, battery-powered, variable-pressure electric liquid pump and power emergency station, comprising: a chassis; one or more wheels supporting the chassis; an electrically powered, variable-pressure liquid pump carried by the chassis; one or more rechargeable batteries powering the variable-pressure liquid pump to transfer liquid at variable pressures from a liquid source to a liquid destination; one or more AC outlets carried by the chassis and powered by the one or more rechargeable batteries to provide emergency back-up power during power outage, wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, receive incoming signals representative of emergency alert communication signals from one or more of FEMA, NOAA, fire services, police services, military services, and local emergency services; determine if the received incoming signals meet predetermined criteria indicative of an emergency; cause the one or more rechargeable batteries to be fully charged upon determination that the received incoming signals meet the predetermined criteria.
2. The emergency station of claim 1, wherein the emergency station includes one or more wireless communication components that receive wireless signals and the at least one hardware processor; and that one or more software modules that, when executed by the at least one hardware processor, enable remote control of the emergency station by a mobile computing device application via the at least one hardware processor and one or more of WIFI and radio signals received by the one or more wireless communication components.
2. The emergency station of claim 1, wherein the emergency station includes one or more wireless communication components that receive wireless signals and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, enable remote control of the emergency station by a mobile computing device application via the at least one hardware processor and one or more of WIFI and radio signals received by the one or more wireless communication components.
3. The emergency controller of claim 1, further including a visual alarm and audible alarm, and the one or more software modules that, when executed by the at least one hardware processor, cause actuation of the visual alarm upon determination that the received incoming signals meet the predetermined criteria.
3. The emergency station of claim 1, further including a visual alarm, and the one or more software modules that, when executed by the at least one hardware processor, cause actuation of the visual alarm upon determination that the received incoming signals meet the predetermined criteria.
4. The emergency station of claim 3, further including an audible alarm, and the one or more software modules that, when executed by the at least one hardware processor, cause actuation of the audible arm upon determination that the received incoming signals meet the predetermined criteria.
4. The emergency station of claim 1, further including a user control and display panel and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, causes the user control and display panel to display remaining battery time of the one or more rechargeable batteries, and charging status of the one or more rechargeable batteries.
5. The emergency station of claim 1, further including a user control and display panel and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, causes the user control and display panel to display water pressure of the variable-pressure liquid pump, remaining battery time of the one or more rechargeable batteries, and charging status of the one or more rechargeable batteries when the variable-pressure liquid pump is actuated via the user control and display panel.
5. The emergency station of claim 1, further including a user control and display panel and at least one hardware processor, and one or more software modules that, when executed by the at least one hardware processor, supply power to the one or more AC outlets via the one or more rechargeable batteries to provide emergency back-up power during power outage when a corresponding input is actuated via the user control and display panel.
10. The emergency station of claim 1, further including a user control and display panel and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, supply power to the one or more AC outlets via the one or more rechargeable batteries to provide emergency back-up power during power outage when a corresponding input is actuated via the user control and display panel.
6. An integrated, portable, battery-powered, power emergency station, comprising: one or more rechargeable batteries; one or more AC outlets powered by the one or more rechargeable batteries to provide emergency back-up power during power outage, wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, receive incoming signals representative of emergency alert communication signals from one or more of FEMA, NOAA, fire services, police services, military services, and local emergency services; determine if the received incoming signals meet predetermined criteria indicative of an emergency; cause actuation of one or more of onboard electrical equipment and ancillary electrical equipment upon determination that the received incoming signals meet the predetermined criteria, wherein one or more of onboard electrical equipment and ancillary electrical equipment includes one or more of causing the one or more rechargeable batteries to be fully charged, and power the one or more AC outlets.
13. An integrated, portable, battery-powered, variable-pressure electric liquid pump and power emergency station, comprising: a chassis; one or more wheels supporting the chassis; an electrically powered, variable-pressure liquid pump carried by the chassis; one or more rechargeable batteries powering the variable-pressure liquid pump to transfer liquid at variable pressures from a liquid source to a liquid destination; one or more AC outlets carried by the chassis and powered by the one or more rechargeable batteries to provide emergency back-up power during power outage, wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, receive incoming signals representative of emergency alert communication signals from one or more of FEMA, NOAA, fire services, police services, military services, and local emergency services; determine if the received incoming signals meet predetermined criteria indicative of an emergency; cause actuation of one or more of onboard electrical equipment and ancillary electrical equipment upon determination that the received incoming signals meet the predetermined criteria, wherein one or more of onboard electrical equipment and ancillary electrical equipment includes one or more of causing the one or more rechargeable batteries to be fully charged, activation of the variable-pressure liquid pump at user predetermined rates, and power the one or more AC outlets.
7. The emergency station of claim 6, wherein the emergency station includes one or more wireless communication components that receive wireless signals and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, enable remote control of the emergency station by a mobile computing device application via the at least one hardware processor and one or more of WIFI and radio signals received by the one or more wireless communication components.
14. The emergency station of claim 13, wherein the emergency station includes one or more wireless communication components that receive wireless signals and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, enable remote control of the emergency station by a mobile computing device application via the at least one hardware processor and one or more of WIFI and radio signals received by the one or more wireless communication components.
8. The emergency station of claim 6, further including a user control and display panel and at least one hardware processor, and one or more software modules that, when executed by the at least one hardware processor, causes the user control and display panel to display remaining battery time of the one or more rechargeable batteries, and charging status of the one or more rechargeable batteries.
15. The emergency station of claim 13, further including a user control and display panel and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, causes the user control and display panel to display water pressure of the variable-pressure liquid pump, remaining battery time of the one or more rechargeable batteries, and charging status of the one or more rechargeable batteries when the variable-pressure liquid pump is actuated via the user control and display panel.



Claims 9-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 10  of U.S. Patent No. 10,716,963 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to similar subject matter regarding an integrated, portable, battery-powered emergency station with minor obvious variants.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/filed to omit the chassis, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
US Patent Application No, 16/682,904
US Patent No. 10,716,963 B2
9. An integrated, portable, battery-powered power emergency station, comprising: one or more rechargeable batteries; one or more AC outlets carried by the chassis and powered by the one or more rechargeable batteries to provide emergency back-up power during power outage; one of one or more wired sensors and one or more wireless sensors that provide at least one of real-time temperature, smoke, barometric, wind speed, humidity, distance, and seismic data, wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, provide at least one of the emergency station, one or more users, and one more ancillary devices with at least one of real-time temperature, smoke, barometric, wind speed, humidity, distance, and seismic data from at least one of the one or more wired sensors and the one or more wireless sensors to initiate wired or wireless signaling to user-determined outboard equipment to activate user pre-selected functions.
1. An integrated, portable, battery-powered, power emergency station, comprising: a chassis; one or more rechargeable batteries; one or more AC outlets carried by the chassis and powered by the one or more rechargeable batteries to provide emergency back-up power during power outage; one of one or more wired sensors and one or more wireless sensors that provide at least one of real-time heat, water, smoke, barometric, wind speed, humidity, distance, or seismic data, wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, provide at least one of the emergency station, one or more users, and one or more ancillary devices with at least one of real-time heat, water, smoke, barometric, wind speed, humidity, distance, and seismic data from at least one of the one or more wired sensors and the one or more wireless sensors, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, receive incoming signals representative of emergency alert communication signals from one or more of FEMA, NOAA, fire services, police services, military services, and local emergency services; determine if the received incoming signals meet predetermined criteria indicative of an emergency; cause actuation of one or more of onboard electrical equipment and ancillary electrical equipment upon determination that the received incoming signals meet the predetermined criteria, wherein one or more of onboard electrical equipment and ancillary electrical equipment causes one or more of the one or more rechargeable batteries to be fully charged, and the one or more AC outlets to be powered.
10. The emergency station of claim 9, wherein the emergency station includes one or more wireless communication components that receive wireless signals and the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable continuously monitoring, verifying, authenticating, and correcting of the received wireless signals in order to modify, error correct, and update station actions and protocols.
8. The emergency station of claim 7, further including outboard sensors, and the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable continuously monitoring, verifying, authenticating, and correcting of incoming signals in order to modify, error correct, and update station actions and protocols.
11. The emergency station of claim 9, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, perform at least one of the following: initiates at least one of real-time wired and wireless signaling to owner, home or business automation systems, emergency services, insurance company or alarm company interfaces to continuously update data on status of emergency. initiates wired and wireless signaling to user-determined outboard equipment via wireless signals to activate user pre-selected functions.
4. The emergency station of claim 1, further including a transmitter and wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, perform at least one of the following: initiates the transmitter to cause at least one of real-time wired and wireless signaling to remote owner, remote home or business automation systems, remote emergency services, remote insurance company or alarm company interfaces to continuously update data on status of fire emergency.
13.  The emergency station of claim 9, wherein the emergency station includes a plurality of the emergency stations wirelessly connected to form a network.
5. The emergency station of claim 1, wherein the emergency station includes a plurality of the emergency stations wirelessly connected to form a network.
14. The plurality of emergency stations of claim 13, wherein each of the plurality of emergency stations include the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, 
enable continuously monitoring, verifying, authenticating, and correcting of incoming signals in order to modify, error correct, and update station actions and protocols.
6. The plurality of emergency stations of claim 5, wherein each of the plurality of emergency stations include the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable continuously monitoring, verifying, authenticating, and correcting of incoming signals in order to modify, error correct, and update station actions and protocols.
15. The emergency station of claim 9, wherein the emergency station includes memory that stores data related to at least one of insight into emergency progress and situation status data, which could be used as a research tool.
10. The emergency station of claim 7, wherein the emergency station includes memory that stores data related to at least one of insight into emergency progress and situation status data, which could be used as a research tool.
16. The emergency station of claim 9, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, determine if the received incoming signals meet predetermined criteria indicative of an emergency including at least one of home fire, wild fire, earthquake, tornado, hurricane, typhoon, severe thunderstorm, flash flooding, tsunami and at least one of alert a user and cause actuation of one or more of onboard electrical equipment and ancillary electrical equipment upon determination that the received incoming signals meet the predetermined criteria.
7. The emergency station of claim 1, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, determine if the received incoming signals meet predetermined criteria indicative of an emergency including at least one of home fire, wild fire, earthquake, tornado, hurricane, typhoon, severe thunderstorm, flash flooding, tsunami and at least one of alert a user and cause actuation of one or more of onboard electrical equipment and ancillary electrical equipment upon determination that the received incoming signals meet the predetermined criteria.


Claims 1, and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-9 and 11-12 of U.S. Patent No. 10,722,740 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to similar subject matter regarding an integrated, portable, battery-powered emergency station with minor obvious variants.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/filed to omit the variable-pressure electric liquid pump and chassis, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
US Patent Application No. 16/682,904
US Patent No. 10,722,740 B2
1. An integrated, portable, battery-powered, power emergency station, comprising:
one or more rechargeable batteries;
one or more AC outlets powered by the one or more rechargeable batteries to provide emergency back-up power during power outage,
wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor,
receive incoming signals representative of emergency alert communication signals from one or more of FEMA, NOAA, fire services, police services, military services, and local emergency services; determine if the received incoming signals meet predetermined criteria indicative of an emergency; cause the one or more rechargeable batteries to be fully charged upon determination that the received incoming signals meet the predetermined criteria.
1. An integrated, portable, battery-powered, variable-pressure electric liquid pump and power emergency station for notification and fighting of a fire, comprising: a chassis; an electrically powered, variable-pressure liquid pump carried by the chassis; one or more rechargeable batteries powering the variable-pressure liquid pump to transfer liquid at variable pressures; one or more AC outlets carried by the chassis and powered by the one or more rechargeable batteries to provide emergency back-up power during power outage; wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, initiates at least one of wireless signaling and wire-based signaling to user-determined outboard equipment to activate user pre-selected functions; wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, receive incoming signals from an emergency agency, a television station, or a radio station representative of emergency alert communication signals; determine if the received incoming signals meet predetermined criteria indicative of a fire, and at least one of cause actuation of onboard electrical equipment and cause actuation of ancillary electrical equipment upon determination that the received incoming signals meet the predetermined criteria.
10. The emergency station of claim 9, wherein the emergency station includes one or more wireless communication components that receive wireless signals and the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable continuously monitoring, verifying, authenticating, and correcting of the received wireless signals in order to modify, error correct, and update station actions and protocols.
2. The emergency station of claim 1, wherein the emergency station includes one or more wireless communication components that receive wireless signals and the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable continuously monitoring, verifying, authenticating, and correcting of the received wireless signals in order to modify, error correct, and update station actions and protocols.
11. The emergency station of claim 9, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, perform at least one of the following: initiates at least one of real-time wired and wireless signaling to owner, home or business automation systems, emergency services, insurance company or alarm company interfaces to continuously update data on status of emergency. initiates wired and wireless signaling to user-determined outboard equipment via wireless signals to activate user pre-selected functions.
6. The emergency station of claim 1, further including a transmitter, and wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor initiates the transmitter to cause at least one of real-time wired and wireless signaling to at least one of an owner, home or business automation systems, emergency services, and insurance company or alarm company interfaces to continuously update data on status of emergency.
12. The emergency station of claim 9, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enables ongoing, two-way communication with at least one of an owner and designees to at least one of monitor and control activities of the emergency station.
7. The emergency station of claim 1, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enables ongoing, two-way communication with at least one of an owner and a designee to at least one of monitor and control activities of the emergency station.
13. The emergency station of claim 9, wherein the emergency station includes a plurality of the emergency stations wirelessly connected to form a network.
8. The emergency station of claim 1, wherein the emergency station includes a plurality of the emergency stations wirelessly connected to form a data and mitigation network.
14. The plurality of emergency stations of claim 13, wherein each of the plurality of emergency stations include the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor,
enable continuously monitoring, verifying, authenticating, and correcting of incoming signals in order to modify, error correct, and update station actions and protocols.
9. The plurality of emergency stations of claim 8, wherein each of the plurality of emergency stations include the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable continuously monitoring, verifying, authenticating, and correcting of incoming signals in order to modify, error correct, and update station actions and protocols.
15. The emergency station of claim 9, wherein the emergency station includes memory that stores data related to at least one of insight into emergency progress and situation status data, which could be used as a research tool.
11. The emergency station of claim 1, wherein the emergency station includes memory that stores data related to at least one of insight into emergency progress and situation status data, which could be used as a research tool.


Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-19 of copending Application No. 16/683,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application includes an emergency controller with the integrated, portable, battery-powered emergency station while the instant application does not.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/filed to have not included the emergency controller, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes “carried by the chassis” which is not distinctly claimed by the instant claims and does not have reason to be included in the instant invention.  The statement causes the claim language to be uncertain and fails to particularly point out the invention.  Appropriate correction required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102, if the differences between the 
claimed invention and the prior art are such that the claimed invention as a whole would have 
been obvious before the effective filing date of the claimed invention to a person having 
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.


Claim(s) 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2014/0199180 A1 to Schoendorff in view of US Patent Application Publication No. US 2017/0022992 A1 to Jutras. 
The reference of prior art by Schoendorff teaches of a system and method that provides an electronic controller module (ECM) that is bi-directionally communicable with a system monitor via a network to control and test pump components.  In doing so, the elements of the instant invention are taught and/or fairly suggested as stated herein below.
Regarding independent claim 1, an integrated, portable, battery-powered, power emergency station is claimed as comprising:
one or more rechargeable batteries; 
one or more AC outlets powered by the one or more rechargeable batteries to provide emergency back- up power during power outage; - (taught in paragraph [0069] of Schoendorff as “the ECM 20 may also include components to energize motors using a backup power source, such as a battery 34. For example, the ECM 20 may include an AC power output component 116. The AC power output component 116 may be used to energize a DC battery 34 …”), 
wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor - (the presence of a processor is explained in paragraph [0058] and the use of software is described in paragraph [0010] of the Schoendorff reference),  
receive incoming signals representative of emergency alert communication signals from one or more of FEMA, NOAA, fire services, police services, military services, local emergency services, broadcasters and private and commercial networks; determine if the received incoming signals meet predetermined criteria indicative of an emergency; cause the one or more rechargeable batteries to be fully charged upon determination that the received incoming signals meet the predetermined criteria. Although Schoendorff teaches of testing and monitoring with feedback using the ECM, the reference of prior art does not specifically state the receipt of emergency signals as claimed.  For this reason, the published prior art of Jutras is introduced; in paragraph [0120] where a “connection means, including a wireless connection, can be used to transmit the signal indicative of a fire alarm condition and start an automatic pump activation sequence, including starting the motor, initiating the pump and opening the fluid distribution valve” is recited. The step of determining whether the signals meets criteria indicative of an emergency is addressed by Jutras in paragraph [0120] as “can be used to transmit the signal indicative of a fire alarm condition”. The batteries being fully recharged is taught by Schoendorff in paragraph [0069] as aforementioned. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Schoendorff with the alert signaling feature of Jutras so as to allow the ECM to be able to notify the user of any forthcoming emergencies.

	In claim 2, the emergency station of claim 1 is stated as wherein the emergency station includes one or more wireless communication components that receive wireless signals and the at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, enable remote control of the emergency station by a mobile computing device application via the at least one hardware processor and one or more of WIFI and radio signals received by the one or more wireless communication components.  The use of wireless communication components is explained in paragraph [0064] of Schoendorff as “ECM 20 may communicate with the network controllers of the connected devices. The network 60 may be, for example, the Internet. In one example, the network controller 26 of the ECM 20 may communicate with a wireless router, which may route a communication through the Internet to a connected device” while the use of the software is described in paragraph [0010] of Schoendorff as stated above.
As per claim 3 the emergency controller of claim 1 is recited as further including a visual alarm and an audible alarm, and the one or more software modules that, when executed by the at least one hardware processor, cause actuation of the visual alarm and audible alarm upon determination that the received incoming signals meet the predetermined criteria. The presence of a visual alarm is described in paragraph [0136] of Schoendorff as “the display may provide a visual indication of an alarm” and the use of an audible alarm is also taught in paragraph [0136] of Schoendorff as “the system may also include components to provide an audible alarm.”

In claim 4, the emergency station of claim 1, is recited as further including a user control and display panel and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, causes the user control and display panel to display remaining battery time of the one or more rechargeable batteries, and charging status of the one or more rechargeable batteries.  The use of a user control and display panel as claimed is taught by Schoendorff in paragraph [0061] as an I/O interface and display and the display panel displaying the remaining battery time and the charging status is described in paragraphs [0080]-[0081] wherein “… state of charge, and health of batteries and associated charging components. Illustrative messages that may be generated by a system monitor may include an information request” and “users may support their Internet connection (modem, router, and other communication equipment) with a battery backup system, such as with an uninterruptible power supply (UPS),”.

As per claim 5 the emergency station of claim 1, further includes a user control and display panel and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, supply power to the one or more AC outlets via the one or more rechargeable batteries to provide emergency back-up power during power outage when a corresponding input is actuated via the user control and display panel.  This aspect of the instant invention is taught by Schoendorff in paragraph [0071] as “the battery 34 may be configured to deliver sufficient power to the system in the event of a failure to receive AC power from the power source.”

Independent claim 6 is directed to an integrated, portable, battery-powered, power emergency station including:
one or more rechargeable batteries; 
one or more AC outlets powered by the one or more rechargeable batteries to provide emergency back-up power during power outage - (taught in paragraph [0069] of Schoendorff as “the ECM 20 may also include components to energize motors using a backup power source, such as a battery 34. For example, the ECM 20 may include an AC power output component 116. The AC power output component 116 may be used to energize a DC battery 34 …”), 
wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, - (the presence of a processor is explained in paragraph [0058] and the use of software is described in paragraph [0010] of the Schoendorff reference),  
receive incoming signals representative of emergency alert communication signals from one or more of FEMA, NOAA, fire services, police services, military services, and local emergency services; determine if the received incoming signals meet predetermined criteria indicative of an emergency; cause actuation of one or more of onboard electrical equipment and ancillary electrical equipment upon determination that the received incoming signals meet the predetermined criteria, wherein one or more of onboard electrical equipment and ancillary electrical equipment includes one or more of causing the one or more rechargeable batteries to be fully charged, and power the one or more AC outlets. Although Schoendorff teaches of testing and monitoring with feedback using the ECM, the reference of prior art does not specifically state the receipt of emergency signals as claimed.  For this reason, the published prior art of Jutras is introduced; in paragraph [0120] where a “connection means, including a wireless connection, can be used to transmit the signal indicative of a fire alarm condition and start an automatic pump activation sequence, including starting the motor, initiating the pump and opening the fluid distribution valve” is recited. The step of determining whether the signals meets criteria indicative of an emergency is addressed by Jutras in paragraph [0120] as “can be used to transmit the signal indicative of a fire alarm condition”. The batteries being fully recharged is taught by Schoendorff in paragraph [0069] as aforementioned. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Schoendorff with the alert signaling feature of Jutras so as to allow the ECM to be able to notify the user of any forthcoming emergencies.

With regard to claim 7, the emergency station of claim 6, includes one or more wireless communication components that receive wireless signals and the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable remote control of the emergency station by a mobile computing device application via the at least one hardware processor and one or more of WIFI and radio signals received by the one or more wireless communication components.  This aspect of the instant invention is taught by Schoendorff in paragraph [0064] as “the network controller 26 of the ECM 20 may communicate with the network controllers of the connected devices. The network 60 may be, for example, the Internet. In one example, the network controller 26 of the ECM 20 may communicate with a wireless router, which may route a communication through the Internet to a connected device, such as the system monitor 70. As another example, the network may be a local area network (LAN), such as a wireless local area network (WLAN).”

In claim 8 the emergency station of claim 6, is recited as further including a user control and display panel and at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, causes the user control and display panel to display remaining battery time of the one or more rechargeable batteries, and charging status of the one or more rechargeable batteries.  The use of wireless communication components is explained in paragraph [0064] of Schoendorff as “ECM 20 may communicate with the network controllers of the connected devices. The network 60 may be, for example, the Internet. In one example, the network controller 26 of the ECM 20 may communicate with a wireless router, which may route a communication through the Internet to a connected device” while the use of the software is described in paragraph [0010] of Schoendorff as stated above.

Regarding independent claim 9, the instant invention claims an integrated, portable, battery-powered, power emergency station comprising:
one or more rechargeable batteries; 
one or more AC outlets powered by the one or more rechargeable batteries to provide emergency back- up power during power outage; 
one of one or more wired sensors and one or more wireless sensors that provide at least one of real-time heat, smoke, barometric, wind speed, humidity, distance, or seismic data, outage - (taught in paragraph [0069] of Schoendorff as “the ECM 20 may also include components to energize motors using a backup power source, such as a battery 34. For example, the ECM 20 may include an AC power output component 116. The AC power output component 116 may be used to energize a DC battery 34 …” and the connection to one or more sensors is explained in paragraph [0013] where the ECM is connectable to sensors for sensing conditions is stated), comprising: 
wherein the emergency station includes at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, - (the presence of a processor is explained in paragraph [0058] and the use of software is described in paragraph [0010] of the Schoendorff reference),  
provide at least one of the emergency station, one or more users, and one more ancillary devices with at least one of real-time heat or temperature, smoke, barometric, wind speed, humidity, distance, and seismic data from at least one of the one or more wired sensors and the one or more wireless sensors.  Although Schoendorff teaches the use of an Emergency Control module as stated here with, the reference of prior art falls short of explaining the use of ancillary devices with regard to smoke, temperature, and heat.  For this reason, the published prior art of Jutras is introduced.  Jutras states in the paragraph [0120] “the pump 16 can be started automatically upon receiving a start signal from a controller linked to a fire and/or alarm control panel. Typically, connection to the controller is done through a 12V connection. However, any known connection means, including a wireless connection, can be used to transmit the signal indicative of a fire alarm condition and start an automatic pump activation sequence ”.Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Schoendorff with the ancillary devices as identified by Jutras so as to enable the control module to receive real-time data.

	In claim 10 the emergency station of claim 9, is stated as wherein the emergency station includes one or more wireless communication components that receive wireless signals and the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable continuously monitoring, verifying, authenticating, and correcting of the received wireless signals in order to modify, error correct, and update station actions and protocols.  The use of wireless communication is taught by Schoendorff in paragraph [0064] while the continuous monitoring, verifying, authenticating, and correcting of the received wireless signals in order to modify, error correct, and update station actions and protocols is enabled is taught in paragraph [0052] as “the ECM may provide periodic programmed testing of the pumps, without needing to be initiated by the system monitor. But testing and operation of pump components can also be commanded remotely via the system monitor. The system monitor is also capable of uploading system software and software changes to all ECMs via the internet connection.” 

Regarding claim 11, the emergency station of claim 9 is directed to wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, perform at least one of the following: initiates at least one of real-time wired and wireless signaling to owner, home or business automation systems, emergency services, insurance company or alarm company interfaces to continuously update data on status of emergency; and initiates wired and wireless signaling to user-determined outboard equipment via wireless signals to activate user pre-selected functions.  This element of the instant invention is taught in paragraph [0064] of Schoendorff as “the network controller 26 of the ECM 20 may communicate with a wireless router, which may route a communication through the Internet to a connected device, such as the system monitor 70. As another example, the network may be a local area network (LAN), such as a wireless local area network (WLAN). However, skilled artisans will appreciate additional networks to be included within the scope of this disclosure, such as intranets, wired local area networks, wide area networks, peer-to-peer networks, and various other network formats. Additionally, the ECM 20 and/or connected devices may communicate over the network 20 via a wired, wireless, or other connection, without limitation.”

Claim 12 recites the emergency station of claim 9, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enables ongoing, two-way communication with at least one of an owner and a designee to at least one of monitor and control activities of the emergency station.  The use of two-way or bi-directional communication is taught by Schoendorff in the abstract as “electronic controller module (ECM) that is bi-directionally communicable with a system monitor via a network to control and test pump components”.

Regarding claim 13 the emergency station of claim 9, is directed to wherein the emergency station includes a plurality of the emergency stations wirelessly connected to form a network.  Schoendorff teaches the use of a network and wireless connections in paragraph [0064]. 

As per claim 14 the emergency station of claim 13, recites wherein each of the plurality of emergency stations include the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, enable continuously monitoring, verifying, authenticating, and correcting of incoming signals in order to modify, error correct, and update station actions and protocols.  This is taught in paragraph [0052] of Schoendorff as “the ECM may provide periodic programmed testing of the pumps, without needing to be initiated by the system monitor. But testing and operation of pump components can also be commanded remotely via the system monitor. The system monitor is also capable of uploading system software and software changes to all ECMs via the internet connection.”

In claim 15 the emergency station of claim 9, is directed to wherein the emergency station includes memory that stores data related to at least one of insight into emergency progress and situation status data, which could be used as a research tool.  The presence of a memory is taught by Schoendorff in paragraph [0058] as “the ECM 20 may include a processor 22, memory 24, network controller 26, and optionally an input/output (I/O) controller 28.”

Claim 17, recites the emergency station of claim 9, wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, initiates at least one of real-time wired and wireless signaling to owner, home or business automation systems, emergency services, insurance company or alarm company interfaces to continuously update data on status of emergency. This element of the instant invention is taught in paragraph [0064] of Schoendorff as “the network controller 26 of the ECM 20 may communicate with a wireless router, which may route a communication through the Internet to a connected device, such as the system monitor 70. As another example, the network may be a local area network (LAN), such as a wireless local area network (WLAN). However, skilled artisans will appreciate additional networks to be included within the scope of this disclosure, such as intranets, wired local area networks, wide area networks, peer-to-peer networks, and various other network formats. Additionally, the ECM 20 and/or connected devices may communicate over the network 20 via a wired, wireless, or other connection, without limitation.”

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2014/0199180 A1 to Schoendorff in view of US Patent Application Publication No. US 2017/0022992 A1 to Jutras as applied to claims 10 and 20 above, and further in view US Patent Application Publication No. US 2017/0141491 A1 to Daily et al..
With regard to claim 16 the emergency station of claim 9, is stated as wherein the at least one hardware processor; and the one or more software modules that, when executed by the at least one hardware processor, determine if the received incoming signals meet predetermined criteria indicative of an emergency including at least one of home fire, wild fire, earthquake, tornado, hurricane, typhoon, severe thunderstorm, freezes, flash flooding, tsunami and at least one of alert a user and cause actuation of one or more of onboard electrical equipment and ancillary electrical equipment upon determination that the received incoming signals meet the predetermined criteria.  The instant invention as taught by Schoendorff and Jutras is stated above.  However, neither of the references teaches the use of signals regarding a fire or change in temperature as claimed.  Therefore, the reference of prior art by Daily et al. (herein after “Daily”) is relied upon.  This aspect of the instant invention is taught by Daily in paragraph [0023] wherein “the control device 102 may be part of a home automation system. For example, the control device 102 may be a thermostat, a smoke detector, a security system panel, an audio or video component, a docking station for a portable electronic device, and the like …” is stated.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned inventions of Schoendorff combined with Jutras with the ancillary devices of Daily so as to include a fire sensor and/or thermostat to be able to provide emergency signaling.
	
Conclusion
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela Rao/
Examiner, Art Unit 2119       
June 7, 2022    


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119